i          i        i                                                                 i      i      i




                                  MEMORANDUM OPINION


                                          No. 04-09-00263-CR

                                  Jose Felix MARTINEZ-GARCIA,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the County Court at Law No. 12, Bexar County, Texas
                                      Trial Court No. 254303
                             Honorable Michael E. Mery, Judge Presiding


PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 3, 2009

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal. The

motion is granted and this appeal is dismissed. See TEX . R. APP . P. 42.2(a).

                                                         PER CURIAM

DO NOT PUBLISH